Title: To James Madison from John Blake, 12 July 1802 (Abstract)
From: Blake, John
To: Madison, James


12 July 1802, Charleston. Acknowledges JM’s letter of 22 June [not found] enclosing a commission as commissioner of bankruptcy for the district of South Carolina, “which I am very sorry it is out of my power to accept.”
  

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Blake”). 1 p.; docketed by Jefferson. JM received another letter of this date from Simeon Theus of Charleston, also declining appointment as a commissioner of bankruptcy, “as my personal avocation employs so much of my time” (ibid.; 1 p.; docketed by Brent). Dominic A. Hall declined the appointment as well, in a letter written from Charleston on 15 July 1802 (ibid.; 1 p.; docketed by Brent).


